NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 21 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LAWRENCE LAMAR JACKIO,                          No. 19-15743

                Petitioner-Appellant,           D.C. No. 2:16-cv-02812-WBS-
                                                GGH
 v.

CHRISTIAN PFEIFFER, Warden,                     MEMORANDUM*

                Respondent-Appellee.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   William B. Shubb, District Judge, Presiding

                          Submitted November 18, 2019**

Before:      CANBY, TASHIMA, and CHRISTEN, Circuit Judges.

      California state prisoner Lawrence Lamar Jackio appeals pro se from the

district court’s judgment denying his 28 U.S.C. § 2254 habeas corpus petition. We

have jurisdiction under 28 U.S.C. § 2253. We review de novo the district court’s

denial of a section 2254 habeas petition, see Stanley v. Cullen, 633 F.3d 852, 859



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 2011), and we affirm.

      Jackio contends that his waiver of the right to counsel under Faretta v.

California, 422 U.S. 806 (1975), was involuntary because the state trial court

failed to advise him of the full range of penalties he faced on each count if

convicted, and in particular, the possibility of multiple consecutive life sentences.

We need not determine whether the government is correct that the state court’s

rejection of this claim is entitled to deference under 28 U.S.C. § 2254(d)(1)

because Jackio’s claim fails even under de novo review. The record reflects that

Jackio was correctly advised of the cumulative maximum term of lifetime

imprisonment that he faced upon conviction, the nature of the charges against him,

and the dangers of self-representation. Accordingly, Jackio waived his right to

counsel “with eyes open.” Faretta, 422 U.S. at 835; see also United States v. Neal,

776 F.3d 645, 657-59 (9th Cir. 2015). An understanding of the precise range of

potential sentences was not required. See Arrendondo v. Neven, 763 F.3d 1122,

1130 (9th Cir. 2014) (to validly waive counsel, defendant need only have a

“general understanding of the potential penalties of conviction”).

      We treat Jackio’s additional arguments as a motion to expand the certificate

of appealability and deny the motion. See 9th Cir. R. 22-1(e); Hiivala v. Wood,

195 F.3d 1098, 1104-05 (9th Cir. 1999).

      AFFIRMED.


                                          2                                     19-15743